UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-2041



IT TJAY LO,

                                                          Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-426-971)


Submitted:    May 31, 2006                   Decided:   June 27, 2006


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew P.   Johnson, LAW OFFICES OF ANDREW P. JOHNSON, New York, New
York, for   Petitioner. Peter D. Keisler, Assistant Attorney General,
James A.    Hunolt, Senior Litigation Counsel, Kristin K. Edison,
OFFICE OF   IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          It Tjay Lo, a native and citizen of Indonesia, petitions

for review of an order of the Board of Immigration Appeals (Board)

adopting and affirming the Immigration Judge’s order denying relief

from removal.   Lo contends that the Board and Immigration Judge

erred in finding him ineligible for withholding of removal.*

          “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Having conducted our review, we conclude that substantial evidence

supports the finding that Lo failed to establish eligibility for

withholding of removal.

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




     *
      Lo also challenges the Immigration Judge’s denial of
protection under the Convention Against Torture (CAT).       As the
Board found that any challenges to the denial of CAT were waived as
they were not effectively raised on appeal from the Immigration
Judge, we find that we may not consider them in the context of this
petition for review. See 8 U.S.C.A. § 1252(d)(1) (West 2005).

                                - 2 -